DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sutterlutti (US 2008/0172834) in view of Lee (US 2016/0187934).

Regarding claim 1,
Sutterlutti discloses (Figs. 1-5):
A hinge mechanism (Figs. 1-5, all elements) capable of automatically executing angle rotation (¶0019-¶0021), comprising: 
a rotation axle (5');
a first connecting component (17) rotatably connected to the rotation axle (through 19); 
a second connecting component (19) fixed to the rotation axle (5', ¶0020);

a motor unit (11, 6) connected to the rotation axle (via 17), the motor unit driving rotation of the rotation axle (5') and the second connecting component (19) in accordance with acquired information of the angle detecting unit (14-16, ¶0019-¶0021).

They do not disclose:
wherein the first connecting component and the second connecting component are coaxially attached to the rotation axle;

However, Lee teaches (Fig. 3):
wherein the first connecting component (fig. 3, 21) and the second connecting component (32 and 31 are intermeshed annularly through 11) are rotated on the same rotation axle annularly (11, ¶0024);

Regarding claim 1, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hinge rotation device that uses a motor and a position sensor with two connecting components and axles to rotate a hinge (¶0019-¶0021) and utilize and rotation axle with the annular slot that meshes with the both gears in order to ensure that both rotation axles rotate synchronously in order to open a laptop screen as taught by Lee (¶0025-¶0026).

Regarding claim 2,
Sutterlutti discloses (Figs. 1-5):

an axle coupling component (Figs. 1-5, 13) connected between the rotation axle (5') and the motor unit (11, 6), the motor unit driving the rotation of the rotation axle (5') and the second connecting component (19) via the axle coupling component (13, rigidly connected to 17 and 19, and driven by motor, ¶0019-¶0021).

Regarding claim 3,
Sutterlutti discloses the above elements from claim 1.
They do not disclose:
wherein an annular slot is formed on the rotation axle, the annular slot is sheathed by the first connecting component, and the second connecting component is engaged with the annular slot to be synchronously rotated in accordance with the rotation axle.

However, Lee teaches (Fig. 3):
wherein an annular slot is formed on the rotation axle (fig. 3, 11, slot on end of axle), the annular slot is sheathed by the first connecting component (21), and the second connecting component (31 and 32 are intermeshed annularly) is engaged with the annular slot (via 21) to be synchronously rotated in accordance with the rotation axle (11, ¶0024).

Regarding claim 3, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hinge rotation device that uses a motor and a position sensor with two connecting components and axles to rotate a hinge (¶0019-¶0021) and utilize and rotation axle with the annular slot that meshes with the both gears in order to ensure that both rotation axles rotate synchronously in order to open a laptop screen as taught by Lee (¶0025-¶0026).

Regarding claim 5,
Sutterlutti discloses the above elements from claim 2.
They do not disclose:
wherein the hinge mechanism further utilizes a fixing component passing through the axle coupling component to assemble with the rotation axle and/or the motor unit.

However, Lee teaches (Fig. 3):
wherein the hinge mechanism (Fig. 3, all elements) further utilizes a fixing component (41, 42) passing through the axle coupling component (21, 22, 31, 32) to assemble with the rotation axle (11, ¶0027)

Regarding claim 5, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hinge rotation device that uses a motor and a position sensor with two connecting components and axles to rotate a hinge (¶0019-¶0021) and utilize and rotation axle with the annular slot that meshes with the both gears in order to ensure that both rotation axles rotate synchronously in order to open a laptop screen as taught by Lee (¶0025-¶0026).

Regarding claim 6,
Sutterlutti discloses (Figs. 1-5):
A hinge mechanism capable of automatically executing angle rotation (Figs. 1-5, all elements), comprising:
at least two rotation axles (5, 5') connected with each other in a non-coaxial manner (connected via 8', ¶0020);


They do not disclose:
a transmission gear set engaged between the at least two rotation axles, the transmission gear set comprising two main gears, and two sub gears, the two main gears being respectively disposed on the at least two rotation axles, and the two sub gears being engaged with each other and engaged between the two main gears so that rotation of the at least two rotation axles are synchronous;

However, Lee teaches (Fig. 3):
a transmission gear set  (Fig. 3, all elements) engaged between the at least two rotation axles (11, 12), the transmission gear set (Fig. 3, 21, 22, 31, 32) comprising two main gears (21, 22), and two sub gears (31, 32), the two main gears being respectively disposed on the at least two rotation axles (11, 12), and the two sub gears (31, 32) being engaged with each other and engaged between the two main gears (21, 22) so that rotation of the at least two rotation axles (11, 12) are synchronous (¶0033);

Regarding claim 6, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hinge rotation device that uses a motor and a position 

Regarding claim 8,
Sutterlutti discloses (Figs. 1-5):
wherein the rotating component (Figs. 1-5, 8') pushes the other rotation axle (5) and drives the other rotation axle (5) to rotate around the one of the rotation axles (5') via the transmission gear set (17, 19, motor drives 17 which drives 19 and the arm, 8', ¶0019-¶0021).

Regarding claim 9,
Sutterlutti discloses (Figs. 1-5):
further comprising:
a bridging component (Figs. 1-5, 17, 19), the angle detecting unit being connected to the rotating component via the bridging component (14 is connected to axle 5' to detect rotation of 5' or 8', ¶0019-¶0021).

Regarding claim 10,
Sutterlutti discloses (Figs. 1-5):
wherein the motor unit (Figs. 1-5, 6, 11) is connected to the rotating component (8') via the bridging component (17, 19, 17 is connected to the motor which meshes with 19 to drive 8', ¶0019-¶0021).



Sutterlutti discloses (Figs. 1-5):
wherein the bridging
component (Figs. 1-5, 19) utilizes a bridging gear (17) to engage with a toothed structure (19, gear attached to 8') of the rotating component (8', ¶0019-¶0021).

Regarding claim 12,
Sutterlutti discloses (Figs. 1-5):
further comprising:
an axle coupling component (Figs. 1-5, 19) connected between the motor unit (6, 11) and the rotating component (8'), the motor unit driving the axle coupling component (19) to guide rotation of the rotating component (motor drives 17 which drives 19 which is connected to axle 5' which connects to rotating arm, 8', ¶0019-¶0021).

Regarding claim 13,
Sutterlutti discloses (Figs. 1-5):
wherein the bridging component (figs. 1-5, 17, 19) utilizes a bridging gear (17) to engage with a toothed structure of the axle coupling component (gear, 19, ¶0021). 

Regarding claim 16,
Sutterlutti discloses (Figs. 1-5):
wherein the bridging component (Figs. 1-5, 17, 19) is a gear set  (gear set, ¶0020) or a transmission belt set.


Sutterlutti discloses (Figs. 1-5):
wherein the one of the rotation axles (Figs. 1-5, 5') is static while the rotating component (8') is rotated by the axle coupling component (19, ¶0019-¶0021, 5' is static while axle, 5 moves)

Regarding claim 18,
Sutterlutti discloses the above elements from claim 6.
They do not disclose:
further comprising:
at least one twisting component, two ends of the at least one twisting component being respectively disposed on the at least two rotation axles, or the at least one twisting component being disposed on at least one of the at least two rotation axles.

However, Lee teaches (Fig. 3):
further comprising:
at least one twisting component (Fig. 3, 12), two ends of the at least one twisting component being respectively disposed on the at least two rotation axles (21, 31, 22, 32), or the at least one twisting component being disposed on at least one of the at least two rotation axles (21, 31, 22, 32, ¶0027).

Regarding claim 18, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hinge rotation device that uses a motor and a position sensor with two connecting components and axles to rotate a hinge (¶0019-¶0021) and utilize and rotation axle with the annular slot that meshes with the both gears in order to ensure that both rotation axles rotate synchronously in order to open a laptop screen as taught by Lee (¶0025-¶0026).

Allowable Subject Matter
Claims 4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. 
Applicant argues how in claims 1 and 6, how Sutterlutti in combination with Lee does not teach the newly amended claim material which teaches that “wherein the first connecting component and the second connecting component are rotated on the same rotation axle annularly;” However, Lee teaches this and how the gears are meshed as well “wherein the first connecting component (fig. 3, 21) and the second connecting component (31) are rotated on the same rotation axle annularly (11, ¶0024);” in ¶0024.  As such, examiner believes the combination of Sutterlutti in view of Lee to be proper and is maintaining the rejection of claims 1-3, 5-6, 8-13, and 16-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2014/0022714) – collapsible electronic equipment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./              Examiner, Art Unit 2846                
/KAWING CHAN/               Primary Examiner, Art Unit 2846